DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 11/10/2021.
Examiner's Statement of reason for Allowance
Claims 1, 2, 4-7, 10-12, 14-17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and a computing device for managing access privileges is disclosed. The method includes: obtaining, based on employee data received from a first client server having access to a human resources database of an organization, a first indication identifying a change in a first employee structure of the organization, the first employee structure indicating an employee status associated with each of one or more of the employees; retrieving permissions data defining access privileges associated with one or more employee statuses within the first employee structure for accessing a protected resource; and updating a user permissions database associated with the protected resource to indicate a change in access privileges for at least one employee of the organization based on the first indication and the permissions data, the user permissions database indicating access privileges for employees of the organization that are authorized to access the protected resource. 
1 and 11.  For example, none of the cited prior art teaches or suggest the steps of obtaining, based on employee data received from a first client server having access to a human resources database of an organization, a first indication identifying a change in a first employee hierarchical structure of the organization, the first employee hierarchical structure indicating an employee hierarchical rank associated with each of one or more of the employees; identifying a change in access privileges for at least one employee of the organization based on: determining a first permissions list including an updated mapping of employee identifiers to access privileges for accessing the protected resource associated with the change in the first employee hierarchical structure; comparing the first permissions list with a second permissions list that indicates previously approved access privileges for the one or more employees; and identifying a difference in access privileges for at least one employee based on the comparing; configuring account data of an account at the protected resource that is associated with the at least one authorized permissions management entity to present options for approving the change in access privileges upon access of the account by the at least one authorized permissions management entity.
Therefore the claims are allowable over the cited prior art.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 








/W.J.M/Examiner, Art Unit 2439   



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439